Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior arts include US 20190353421 which discloses a shelf coupled to weight sensor  for measuring weight of food items, and CN205619681 which uses piston, piston rod, water pipe connected to water tank to adjust the height of the shelf. The instant claims are allowed over the prior art of record in that the claims recite a resilient member with a sealed chamber containing fluid, in that food placed on the shelf causes the resilient member to compress and a pressure sensor in communication with the fluid (claim 1) also the instant claims are different from the prior art in that the resilient member defining a sealed chamber containing fluid within a loop, a pump, and a flow meter that measures the flow rate of the flow of fluid within the loop (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637